DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

	(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7-10, 15, 16, 18-22, and 24-26 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Raman (US PGPub 2009/0039019 A1).
With respect to claim 1, Raman teaches systems of ion exchange resins provided in microporous membranes, and methods of using them to remove impurities from fluids [Abs].  Contemplated are removal of metal impurities and the like from organic solvents e.g. in photoresist [0002, 0013, 0045].  The system and processes may employ multiple resins in multiple membranes, including embodiments which include multiple housings [Fig. 7].  Raman teaches that, generally, when employing multiple materials with different resins e.g. anion exchange (positively charged) and cation exchange (negatively charged) materials, configurations in which either resin contact the material first may be contemplated [0047] i.e. the anion exchange material may be the first material contacted, or the cation exchange material may be the first material contacted.  Given the broadest reasonable interpretation, then, the claimed configuration in which the positively charged (i.e. anion exchange) filter is contacted first are directly contemplated by Raman or, at minimum, such an embodiment would have been obvious to one of ordinary skill in the art because Raman makes clear that either order can be employed.  As such, the claimed invention is anticipated or, at minimum, obvious over the methods taught by Raman.

    PNG
    media_image1.png
    444
    640
    media_image1.png
    Greyscale

	With respect to claim 2, Raman teaches that the filters may employ nylon (polyamide), polyolefins (PP, PE, etc.) and the like [0042].
	With respect to claims 3 and 4, as above Raman teaches that nylon may be employed.
	With respect to claim 5, Raman teaches that the anion exchange resin may employ quarternary ammonium groups [0052].
	With respect to claim 7, Raman teaches that the cation exchange resin (i.e. the second, negatively charged, filter) can contain sulfonic acid groups (of which sulfonate would be the conjugate base) [0051].  As such, the limitation is anticipated or at minimum obvious.
	With respect to claim 8, Raman teaches that the filters can be PTFE [0042].
	With respect to claim 9, the units as depicted would each contain 1 filter i.e. 1 resin-containing membrane, though the device may also employ multiple layers e.g. in a pleated configuration, or stacked configuration, or hollow fibers, such that provision of more than one filter per housing would at minimum have been obvious [Fig. 7, 0058].
	With respect to claim 10, Raman teaches that temperatures below room temperature (20°C i.e. 68°F) can be used in some embodiments, and further teaches that generally the preferred fluid temperature range may be 20-45°C, a range which overlaps the claimed range.  As such, specific embodiments may anticipate the claimed temperature range but, regardless, the claimed temperature range would at minimum have been obvious to one of ordinary skill in the art over the teachings of Raman.
	With respect to claims 15 and 16, Raman teaches removing metals such as iron and copper, among others [0010].
	With respect to claim 18, as above the claimed system is anticipated or at minimum obvious over Raman.
	With respect to claim 19, as above the filtration media may include polyamide (nylon), polyolefins, PTFE, and the like.
	With respect to claims 20 and 21, as above the filters may include nylon.
	With respect to claim 22, as above the anion exchange resin may include quaternary ammonium groups.
	With respect to claim 24, as above Raman teaches sulfonic acid groups such that sulfonate is anticipated or at minimum obvious (as the conjugate base to sulfonic acid).
	With respect to claim 25, as above the filters may be made from PTFE.
	With respect to claim 26, as above embodiments include 1 filter for each housing, but embodiments are contemplated with multiple layers, or multiple filters e.g. as stacked elements or hollow fibers or the like.

Claims 6 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Teranishi (US PGPub 2010/0297551 A1).
	Raman teaches as above, including the use of various polyolefins including e.g. UPE, but is silent to the use of HDPE for the membrane material.
	 However, Teranishi teaches processes for producing photoresist compounds and teaches purifying components of the process through suitable membranes having ion exchange functionality, including cation exchange functionality (i.e. consistent with the second filter in Raman’s taught process) [Abs] and teaches that for both cation-exchange and anion-exchange filters, exemplary polymers for formation of the membranes include polyolefins such as HDPE [0082, 0084].
	It would have been obvious to one of ordinary skill in the art to modify Raman’s taught process to employ HDPE for membranes such as the negatively charged membrane because, as in Teranishi, HDPE represents an exemplary polymer for ion exchange membranes in an organic solvent purification process.  See further MPEP 2143 I.B; simple substitution of one known element e.g. membrane material for another, known to be suitable and providing predictable results, is obvious to those of ordinary skill in the art.
Claims 7 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Rasmussen et al (US PGPub 2006/0070950 A1).
	See the rejections above.  Raman teaches provision of sulfonic acid groups in cation exchange membranes.  If this is not considered sufficient disclosure of a sulfonate, see Rasmussen, which teaches that sulfonates are generally known as useful cation exchanging groups for resins and the like [0079].  As such, provision of sulfonates would further have been obvious to one of ordinary skill in the art for a cation exchange application.
Claims 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Hoffman et al (US 6,372,022 B1).
	Raman teaches as above, including that the process liquid preferably is provided within certain temperature ranges.  Raman is silent to the use of a heat exchanger to maintain such temperatures, or to positioning of such an element.
	However, Hoffman teaches ionic purifiers for purifying chemicals in a semiconductor process [Abs] in a suitable column structure, and teaches that the typical state of the art may provide a heat exchanger in a recirculation loop with the column (i.e. upstream or downstream, depending on the pass) to maintain the process liquid at a desired temperature [Fig. 1, Col. 1 line 59-Col. 2 line 10] but that the particular taught embodiments may employ internal or jacket heat exchangers instead [Col. 7 lines 32-37] for maintaining process temperature.
	It would have been obvious to one of ordinary skill in the art to modify Raman’s taught system and process to provide a suitable heat exchanger because, as discussed above, Raman already teaches that particular temperature ranges are desired, and in view of Hoffman it would be recognized that heat exchangers of various construction represent common structures useful for temperature control, including in organic solvent purification processes.  Specific positioning would have been an obvious engineering choice e.g. to ensure that the desired temperature is reached before the first ion exchange filter, and/or is maintained throughout the relevant parts of the system.
Claims 12 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Ly et al (US PGPub 2015/0343391 A1) and/or Zhang et al (US PGPub 2013/0312791 A1).
	Raman teaches as above but is silent to the presence of an additional filter for particle removal upstream, between, or downstream of the ion exchange membranes.
	However, Ly teaches a purifier for removing e.g. metal particles from organic solvents [Abs] including a suitable ion exchange resin, and teaches that an additional neutral membrane may be provided downstream of the resin with the benefit being that it may capture any particles and ions that may be shed by or pass through the ion exchange resin/membrane [0014].  Additionally, see Zhang, which teaches fluid filtering systems for semiconductor processing [Abs] which teaches combinations of ion exchange and particle filtration, and teaches that both upstream and downstream positioning of the particle filter may be useful [0028-0029].
	It would have been obvious to one of ordinary skill in the art to provide an additional membrane or membranes in Raman’s taught system for the same purpose i.e. to capture other particles that may represent impurities, in the manner suggested by Ly and/or Zhang.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Chou et al (US PGPub 2017/0259229 A1).
	Raman teaches as above, including purification of organic solvents or the like including e.g. developer, photoresist, and the like [0045] but is silent to passing the purified solvent to a packaging station.
	However, Chou teaches a process for forming chemical compositions which including mixing the compositions as desired and then packaging the chemicals [Abs].  The compositions can be filtered before packaging [0081] to ensure quality.  The chemicals can be organic solvents such as etching compositions, developers, and the like [0054].  The packaging station allows for storage or the like of the composition, either for onsite use or for transport to another location [0082].
	It would have been obvious to one of ordinary skill in the art to pass the purified solvents from Raman’s taught process to a packaging station, to facilitate storage and/or transport e.g. for onsite or offsite use, as in Chou.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Takashima et al (US PGPub 2016/0089622 A1).
	Raman teaches as above and teaches purification of organic solvents such as developer and resist chemicals, but is silent to specific species as claimed.
	However, Takashima teaches purification of chemicals for semiconductor industry [Abs] and teaches that such resist and developer chemicals [0040] may include species such as propylene carbonate, cyclohexanone, butyl acetate, ethyl lactate, and propylene glycol monomethyl ether acetate, among others [0042-0043].
	It would have been obvious to one of ordinary skill in the art to apply Raman’s taught process to such species because Raman teaches that the process is useful for treating organic solvents including resist and developer solvents, and as in Takashima such species may represent specific components of such solvents.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Raman in view of Nakata et al (US PGPub 2017/0090293 A1) and/or Jaber et al (US PGPub 2018/0290109 A1).
	Raman teaches as above and teaches that the system can purify solvents to provide a low concentration of impurities e.g. less than 10 ppb or less than 3 ppb [0036] which represents an overlapping range to the claimed range.  Raman is silent to values of less than 15 ppt.
	However, Jaber teaches similar systems with membranes containing ion exchange functionality [Abs] and suggests applications in the microelectronics industry, where the desired purity may reach part per trillion levels for metal ion contaminants [0002].  See further Nakata, which teaches methods of treating organic solvents e.g. for lithography using a suitable filter [Abs] and teaches that the product can most preferably reach a metal component concentration of less than 10 ppt [0592].
	It would have been obvious to operate Raman’s taught process (or, if necessary, to modify Raman’s taught process with additional filters e.g. those suggested by Nakata) to achieve products with metal concentrations of less than 15 ppt because, as in Jaber, part per trillion contaminant levels are desirable in the industry and, as in Nakata, suitable filtration methods make contaminant levels of e.g. 10 ppt achievable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 11,198,078 in view of the prior art (see rejections above).
The reference patent claims systems for chemical liquid manufacturing containing multiple filters e.g. multiple first filters and multiple second filters, either or both of which can be ion exchange filters.  The specific order and use of multiple ion exchange filters of different charge would have been obvious at least in view of Raman, discussed above, and further specific details e.g. chemistry and materials and the like would have been obvious in view of Raman and the rest of the prior art discussed in the art rejections above.
Claims 1-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of U.S. Patent No. 10,773,210 B2 in view of the prior art (see rejections above).
The reference patent claims systems and methods for treating organic solvent including embodiments with multiple filters in series, including at least one ion exchange filter, and further including provision for temperature control through suitable heat exchangers to maintain a temperature limit consistent with the instant claimed invention.  The use of at least two ion exchange membranes arranged as claimed would have been obvious in view of Raman, and further specific details e.g. chemistry and materials and the like would have been obvious in view of Raman and the rest of the prior art discussed in the art rejections above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY R SPIES whose telephone number is (571)272-3469. The examiner can normally be reached Mon-Thurs 7:30AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY R SPIES/Primary Examiner, Art Unit 1777